UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. )1 Itron, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) JEROME J. LANDE COPPERSMITH CAPITAL MANAGEMENT, LLC 1 World Trade Center, 85th Floor New York, New York 10007 (212) 804-8001 STEVE WOLOSKY OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 9, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH VALUE PARTNERS II, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH CAPITAL PARTNERS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON JEROME J. LANDE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON IN 5 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON CRAIG ROSENBLUM 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON IN 6 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 8 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON OO 9 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 10 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA WINDMILL FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 11 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 12 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4% 14 TYPE OF REPORTING PERSON PN 13 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 14 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 15 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.6% 14 TYPE OF REPORTING PERSON OO 16 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL MANAGEMENT LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON PN 17 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA MANAGEMENT, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON CO 18 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON MATTHEW SIROVICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON IN 19 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON JEREMY MINDICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON IN 20 CUSIP NO. 465741106 The following constitutes the Schedule 13D filed by the undersigned (the “Schedule 13D”). Item 1. Security and Issuer. This statement relates to shares of the Common Stock, no par value per share (the “Shares”), of Itron, Inc., a Washington corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 2111 North Molter Road, Liberty Lake, Washington 99019. Item 2. Identity and Background. (a)This statement is filed by: (i) Coppersmith Value Partners II, LP, a Delaware limited partnership (“Coppersmith Value II”), with respect to the Shares directly and beneficially owned by it; (ii) Coppersmith Capital Partners, LLC, a Delaware limited liability company (“Coppersmith Partners”), as the general partner of Coppersmith Value II; (iii) Coppersmith Capital Management, LLC, a Delaware limited liability company (“Coppersmith Capital”), as the Investment Manager of Coppersmith Value II and of certain managed accounts (the “Coppersmith Accounts”); (iv) Jerome J. Lande, as the Managing Member of each of Coppersmith Partners and Coppersmith Capital; (v) Craig Rosenblum, as a Member of each of Coppersmith Partners and Coppersmith Capital; (vi) Scopia Long LLC, a Delaware limited liability company (“Scopia Long”), with respect to the Shares directly and beneficially owned by it; (vii) Scopia LB LLC, a Delaware limited liability company (“Scopia LB”), with respect to the Shares directly and beneficially owned by it; (viii) Scopia PX LLC, a Delaware limited liability company (“Scopia PX”), with respect to the Shares directly and beneficially owned by it; (ix) Scopia Partners LLC, a Delaware limited liability company (“Scopia Partners”), with respect to the Shares directly and beneficially owned by it; (x) Scopia Windmill Fund LP, a Delaware limited liability company (“Scopia Windmill”), with respect to the Shares directly and beneficially owned by it; (xi) Scopia International Master Fund LP, a Bermuda limited partnership (“Scopia International”), with respect to the Shares directly and beneficially owned by it; 21 CUSIP NO. 465741106 (xii) Scopia PX International Master Fund LP, a Bermuda limited partnership (“Scopia PX International”), with respect to the Shares directly and beneficially owned by it; (xiii) Scopia LB International Master Fund LP, a Bermuda limited partnership (“Scopia LB International”), with respect to the Shares directly and beneficially owned by it; (xiv) Scopia Long International Master Fund LP, a Bermuda limited partnership (“Scopia Long International”), with respect to the Shares directly and beneficially owned by it; (xv) Scopia Capital GP LLC, a Delaware limited liability company (“Scopia Capital”), as the Managing Member of each of Scopia Long, Scopia LB, Scopia PX and Scopia Partners, and the general partner of each of Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International; (xvi) Scopia Capital Management LP, a Delaware limited partnership (“Scopia Management”), as the Investment Manager of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and of a certain separately managed account (the “Managed Account”); (xvii) Scopia Management, Inc., a New York corporation (“Scopia Inc.”), as the general partner of Scopia Management; (xviii) Matthew Sirovich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc.; and (xix) Jeremy Mindich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing Agreement, as described and defined in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. (b)The address of the principal office of each of Coppersmith Value II, Coppersmith Partners, Coppersmith Capital and Messrs. Lande and Rosenblum is 1 World Trade Center, 85th Floor, New York, New York 10007. The address of the principal office of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia Capital, Scopia Management, Scopia Inc. and Messrs. Sirovich and Mindich is 152 West 57th Street, 33rd Floor, New York, New York 10019.The address of the principal office of each of Scopia International, Scopia PX International, Scopia LB International and Scopia Long International is c/o Appleby Services (Bermuda) Limited, Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda. 22 CUSIP NO. 465741106 (c)The principal business of Coppersmith Value II is investing in securities. The principal business of Coppersmith Partners is serving as the general partner of Coppersmith Value II. The principal business of Coppersmith Capital is serving as the Investment Manager of Coppersmith Value II and the Coppersmith Accounts. The principal occupation of Mr. Lande is serving as the Managing Member of each of Coppersmith Partners and Coppersmith Capital. The principal occupation of Mr. Rosenblum is serving as a Member of each of Coppersmith Partners and Coppersmith Capital. The principal business of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International is serving as investment vehicles that invest primarily in publicly-traded equities.The principal business of Scopia Capital is serving as the Managing Member of each of Scopia Long, Scopia LB, Scopia PX and Scopia Partners, and as the general partner of each of Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International.Scopia Management provides investment advisory and management services and acts as the Investment Manager of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and of the Managed Account.Each of Messrs. Sirovich and Mindich serve as a Managing Member of Scopia Capital and Managing Director of Scopia Inc. (d)No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Messrs. Lande, Rosenblum, Sirovich and Mindich are citizens of the United States of America. Item 3. Source and Amount of Funds or Other Consideration. The Shares purchased by Coppersmith Value II and held in the Coppersmith Accounts were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 160,000 Shares beneficially owned by Coppersmith Value II is approximately $4,760,874, including brokerage commissions. The aggregate purchase price of the 760,259 Shares held in the Coppersmith Accounts is approximately $24,999,999, including brokerage commissions. The Shares purchased by each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and held in the Managed Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 14,035 Shares beneficially owned by Scopia Long is approximately $446,365, excluding brokerage commissions. 23 CUSIP NO. 465741106 The aggregate purchase price of the 20,224 Shares beneficially owned by Scopia LB is approximately $637,926, excluding brokerage commissions. The aggregate purchase price of the 389,461 Shares beneficially owned by Scopia PX is approximately $12,247,563, excluding brokerage commissions. The aggregate purchase price of the 11,539 Shares beneficially owned by Scopia Partners is approximately $363,471, excluding brokerage commissions. The aggregate purchase price of the 262,040 Shares beneficially owned by Scopia Windmill is approximately $8,250,335, excluding brokerage commissions. The aggregate purchase price of the 74,666 Shares beneficially owned by Scopia International is approximately $2,351,570, excluding brokerage commissions. The aggregate purchase price of the 518,134 Shares beneficially owned by Scopia PX International is approximately $16,304,511, excluding brokerage commissions. The aggregate purchase price of the 42,074 Shares beneficially owned by Scopia LB International is approximately $1,288,583, excluding brokerage commissions. The aggregate purchase price of the 58,799 Shares beneficially owned by Scopia Long International is approximately $1,868,943, excluding brokerage commissions. The aggregate purchase price of the 35,808 Shares held in the Managed Account is approximately $1,127,347, excluding brokerage commissions. Item 4. Purpose of the Transaction. The Reporting Persons purchased the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity based upon, among other things, the Issuer’s ability to rationalize operations to improve profitability and increase shareholder value through evaluating potential strategic alternatives.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other things, the purchase or sale of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon or in connection with completion of, or following, any of the actions discussed herein.The Reporting Persons intend to review their investment in the Issuer on a continuing basis.Depending on various factors including, without limitation, the Issuer’s financial position and investment strategy, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate including, without limitation, engaging in communications with management and the Board of Directors of the Issuer, engaging in discussions with stockholders of the Issuer and others about the Issuer and the Reporting Persons’ investment, making proposals to the Issuer concerning changes to the capitalization, ownership structure, board structure (including board composition), subsidiary structure or operations of the Issuer, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transaction with respect to the Shares, or changing their intention with respect to any and all matters referred to in Item 4. 24 CUSIP NO. 465741106 Item 5. Interest in Securities of the Issuer. The aggregate percentage of Shares reported owned by each person named herein is based upon 38,138,896 Shares outstanding as of July 31, 2015, which is the total number of Shares outstanding as reported in the Issuer’s quarterly report on Form 10-Q, filed with the Securities and Exchange Commission on August 6, 2015. A. Coppersmith Value II (a) As of the close of business on the date hereof, Coppersmith Value II beneficially owned 160,000 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 160,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 160,000 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Coppersmith Value II during the past 60 days are set forth in Schedule A and are incorporated herein by reference. B. Coppersmith Partners (a) Coppersmith Partners, as the general partner of Coppersmith Value II, may be deemed the beneficial owner of the 160,000 Shares owned by Coppersmith Value II. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 160,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 160,000 4. Shared power to dispose or direct the disposition: 0 (c) Coppersmith Partners has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of Coppersmith Value II during the past 60 days are set forth in Schedule A and are incorporated herein by reference. C. Coppersmith Capital (a) As of the close of business on the date hereof, 760,259 Shares were held in the Coppersmith Accounts. Coppersmith Capital, as the Investment Manager of Coppersmith Value II and the Coppersmith Accounts, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 920,259 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 920,259 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Coppersmith Capital through the Coppersmith Accounts and on behalf of Coppersmith Value II during the past 60 days are set forth in Schedule A and are incorporated herein by reference. 25 CUSIP NO. 465741106 D. Mr. Lande (a) Mr. Lande, as the Managing Member of each of Coppersmith Partners and Coppersmith Capital, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,259 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,259 (c) Mr. Lande has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of Coppersmith Value II and through the Coppersmith Accounts during the past 60 days are set forth in Schedule A and are incorporated herein by reference. E. Mr. Rosenblum (a) Mr. Rosenblum, as a Member of each of Coppersmith Partners and Coppersmith Capital, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,259 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,259 (c) Mr. Rosenblum has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of Coppersmith Value II and through the Coppersmith Accounts during the past 60 days are set forth in Schedule A and are incorporated herein by reference. F. Scopia Long (a) As of the close of business on the date hereof, Scopia Long beneficially owned 14,035 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 14,035 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 14,035 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Long during the past 60 days are set forth in Schedule A and are incorporated herein by reference. G. Scopia LB (a) As of the close of business on the date hereof, Scopia LB beneficially owned 20,224 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 20,224 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 20,224 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia LB during the past 60 days are set forth in Schedule A and are incorporated herein by reference. H. Scopia PX (a) As of the close of business on the date hereof, Scopia PX beneficially owned 389,461 Shares. Percentage: Approximately 1.0% (b) 1. Sole power to vote or direct vote: 389,461 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 389,461 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX during the past 60 days are set forth in Schedule A and are incorporated herein by reference. I. Scopia Partners (a) As of the close of business on the date hereof, Scopia Partners beneficially owned 11,539 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 11,539 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 11,539 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Partners during the past 60 days are set forth in Schedule A and are incorporated herein by reference. J. Scopia Windmill (a) As of the close of business on the date hereof, Scopia Windmill beneficially owned 262,040 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote:262,040 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:262,040 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Windmill during the past 60 days are set forth in Schedule A and are incorporated herein by reference. K. Scopia International (a) As of the close of business on the date hereof, Scopia International beneficially owned 74,666 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 74,666 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 74,666 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. L. Scopia PX International (a) As of the close of business on the date hereof, Scopia PX International beneficially owned 518,134 Shares. Percentage: Approximately 1.4% (b) 1. Sole power to vote or direct vote: 518,134 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 518,134 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. M.Scopia LB International (a) As of the close of business on the date hereof, Scopia LB International beneficially owned 42,074 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 42,074 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 42,074 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia LB International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. N.Scopia Long International (a) As of the close of business on the date hereof, Scopia Long International beneficially owned 58,799 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 58,799 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 58,799 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Long International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. O. Scopia Capital (a) Scopia Capital, as the Managing Member of each of Scopia Long, Scopia LB, Scopia PX and Scopia Partners, and the general partner of each of Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International, may be deemed the beneficial owner of the: (i) 14,035 Shares owned by Scopia Long; (ii) 20,224 Shares owned by Scopia LB; (iii) 389,461 Shares owned by Scopia PX; (iv) 11,539 Shares owned by Scopia Partners; (v)262,040 Shares owned by Scopia Windmill; (vi) 74,666 Shares owned by Scopia International; (vii) 518,134 Shares owned by Scopia PX International; (viii) 42,074 Shares owned by Scopia LB International; and (ix) 58,799 Shares owned by Scopia Long International. Percentage: Approximately 3.6% (b) 1. Sole power to vote or direct vote: 1,390,972 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,390,972 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Capital has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. P. Scopia Management (a) As of the close of business on the date hereof, 35,808 Shares were held in the Managed Account. Scopia Management, as the Investment Manager of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and the Managed Account, may be deemed the beneficial owner of the: (i) 14,035 Shares owned by Scopia Long; (ii) 20,224 Shares owned by Scopia LB; (iii) 389,461 Shares owned by Scopia PX; (iv) 11,539 Shares owned by Scopia Partners; (v)262,040 Shares owned by Scopia Windmill; (vi) 74,666 Shares owned by Scopia International; (vii) 518,134 Shares owned by Scopia PX International; (viii) 42,074 Shares owned by Scopia LB International; (ix) 58,799 Shares owned by Scopia Long International; and (x)35,808 Shares held in the Managed Account. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 1,426,780 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,426,780 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Management through the Managed Account and on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International during the past 60 days are set forth in Schedule A and are incorporated herein by reference. Q. Scopia Inc. (a) Scopia Inc., as the general partner of Scopia Management, may be deemed the beneficial owner of the: (i) 14,035 Shares owned by Scopia Long; (ii) 20,224 Shares owned by Scopia LB; (iii) 389,461 Shares owned by Scopia PX; (iv) 11,539 Shares owned by Scopia Partners; (v)262,040 Shares owned by Scopia Windmill; (vi) 74,666 Shares owned by Scopia International; (vii) 518,134 Shares owned by Scopia PX International; (viii) 42,074 Shares owned by Scopia LB International; (ix) 58,799 Shares owned by Scopia Long International; and (x)35,808 Shares held in the Managed Account. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 1,426,780 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,426,780 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Inc. has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account during the past 60 days are set forth in Schedule A and are incorporated herein by reference. R. Mr. Sirovich (a) Mr. Sirovich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i) 14,035 Shares owned by Scopia Long; (ii) 20,224 Shares owned by Scopia LB; (iii) 389,461 Shares owned by Scopia PX; (iv) 11,539 Shares owned by Scopia Partners; (v)262,040 Shares owned by Scopia Windmill; (vi) 74,666 Shares owned by Scopia International; (vii) 518,134 Shares owned by Scopia PX International; (viii) 42,074 Shares owned by Scopia LB International; (ix) 58,799 Shares owned by Scopia Long International; and (x)35,808 Shares held in the Managed Account. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,426,780 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,426,780 (c) Mr. Sirovich has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account during the past 60 days are set forth in Schedule A and are incorporated herein by reference. S. Mr. Mindich (a) Mr. Mindich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i) 14,035 Shares owned by Scopia Long; (ii) 20,224 Shares owned by Scopia LB; (iii) 389,461 Shares owned by Scopia PX; (iv) 11,539 Shares owned by Scopia Partners; (v)262,040 Shares owned by Scopia Windmill; (vi) 74,666 Shares owned by Scopia International; (vii) 518,134 Shares owned by Scopia PX International; (viii) 42,074 Shares owned by Scopia LB International; (ix) 58,799 Shares owned by Scopia Long International; and (x)35,808 Shares held in the Managed Account. Percentage: Approximately 3.7% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,426,780 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,426,780 (c) Mr. Mindich has not entered into any transactions in the Shares during the past 60 days.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account during the past 60 days are set forth in Schedule A and are incorporated herein by reference. An aggregate of 2,347,039 Shares, constituting approximately 6.2% of the Shares outstanding, are reported in this Schedule 13D. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Person.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On August 5, 2015, Coppersmith Capital, Scopia Management and Messrs. Lande, Rosenblum, Sirovich and Mindich entered into a Joint Filing Agreement (the “Joint Filing Agreement”) in which, among other things, the parties agreed to (a) the joint filing on behalf of each of them of statements on Schedule 13D, and any amendments thereto, with respect to the securities of the Issuer to the extent required by applicable law and (b) form a group for the purpose of engaging in discussions with the Issuer regarding plans or proposals under Item 4 of Schedule 13D. A copy of the Joint Filing Agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. On September 21, 2015, Coppersmith Value II, Coppersmith Partners, Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International,Scopia Capital and Scopia Inc. entered into a Joinder Agreement (the “Joinder Agreement”) to the Joint Filing Agreement, pursuant to which such parties agreed to be bound by the terms and conditions set forth therein, including, among other things, the joint filing on behalf of each of them of statements on Schedule 13D, and any amendments thereto, with respect to the securities of the Issuer.A copy of the Joinder Agreement is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Joint Filing Agreement, dated August 5, 2015. Joinder Agreement, dated September 21, 2015. 31 CUSIP NO. 465741106 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 21, 2015 COPPERSMITH VALUE PARTNERS II, LP By: Coppersmith Capital Partners, LLC General Partner By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL PARTNERS, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member /s/ Jerome J. Lande JEROME J. LANDE /s/ Craig Rosenblum CRAIG ROSENBLUM 32 CUSIP NO. 465741106 SCOPIA LONG LLC SCOPIA LB LLC SCOPIA PX LLC SCOPIA PARTNERS LLC SCOPIA LONG INTERNATIONAL MASTER FUND LP SCOPIA WINDMILL FUND LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB INTERNATIONAL MASTER FUND LP By:Scopia Capital Management LP Investment Manager By:Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL MANAGEMENT LP By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL GP LLC SCOPIA MANAGEMENT, INC. By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Member Title: Managing Director /s/ Matthew Sirovich MATTHEW SIROVICH /S/ Jeremy Mindich JEREMY MINDICH 33 CUSIP NO. 465741106 SCHEDULE A Transactions in the Shares During the Past 60 Days Shares of Common Stock Purchased/(Sold)* Price Per Share($) Date of Purchase / Sale COPPERSMITH VALUE PARTNERS II, LP 08/24/2015 08/25/2015 08/26/2015 08/27/2015 08/28/2015 08/31/2015 09/01/2015 09/02/2015 09/03/2015 09/04/2015 COPPERSMITH CAPITAL MANAGEMENT, LLC (Through the Coppersmith Accounts) 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/14/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 SCOPIA LONG LLC 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 * All of the transactions on August 31 and September 1, 2015 by the entities and separately managed account that Scopia Capital Management LP serves as the Investment Manager of represent rebalancing transactions among such entities/account. CUSIP NO. 465741106 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/31/2015 09/01/2015 38 09/01/2015 22 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA LB LLC 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 CUSIP NO. 465741106 SCOPIA PX LLC 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 08/31/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA PARTNERS LLC 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 86 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 CUSIP NO. 465741106 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA WINDMILL FUND LP 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA INTERNATIONAL MASTER FUND LP 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 CUSIP NO. 465741106 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA PX INTERNATIONAL MASTER FUND LP 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 CUSIP NO. 465741106 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA LB INTERNATIONAL MASTER FUND LP 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/31/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA LONG INTERNATIONAL MASTER FUND LP 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 CUSIP NO. 465741106 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015 SCOPIA CAPITAL MANAGEMENT LP (Through the Managed Account) 08/06/2015 08/06/2015 08/06/2015 08/07/2015 08/10/2015 08/11/2015 08/12/2015 08/13/2015 08/13/2015 08/14/2015 08/17/2015 08/17/2015 08/18/2015 08/19/2015 08/20/2015 08/21/2015 08/24/2015 08/25/2015 08/31/2015 09/01/2015 09/01/2015 09/02/2015 09/09/2015 09/10/2015 09/11/2015 09/14/2015 09/15/2015 09/16/2015 09/17/2015 09/18/2015 09/21/2015
